Title: Thomas Jefferson to George Logan, 20 June 1816
From: Jefferson, Thomas
To: Logan, George


          
            Dear Sir
            Monticello June 20. 16.
          
          Your favor of the 5th is now recieved. I never doubted the purity of your intentions in the publications of which I complained; but the correctness only of committing to the public a private correspondence not intended for them. their eye. as to federal slanders, I never wished them to be answered, but by the tenor of my life, half a century of which has been on a theatre at which the public have been spectators, and competent judges of it’s merit. their approbation has taught a lesson, useful to the world, that the man who fears no truths has nothing to fear from lies. I should have fancied myself half guilty had I condescended to put pen to paper in refutation of their falsehoods, or drawn to them respect by any notice from myself. but let all this be forgotten. knowing now my repugnance to take any part in public discussions, I shall be confident in future of being spared that pain, and avail myself freely of every occasion of renewing to mrs Logan and yourself the assurance of my sincere & friendly remembrance, respect and attachment.
          Th: Jefferson
        